DETAILED ACTION
This is a non-final office action on the merits. Claims 1-20 are pending and addressed below.

Election/Restrictions
Applicant’s election without traverse of claim 1-11, 18-20 in the reply filed on 4/5/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 3/18/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 7/20/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 9/21/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 9/28/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 1/8/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 4/16/2021 is being considered by the examiner.  Lined through Nonpatent Literature Document entries are not considered because it is not clear which documents they are referring to. 
The information disclosure statement (IDS) submitted on 8/13/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 1/24/2022 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corrected coordinate information" in line 18.  It is not known what corrected coordinate information this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the controller is configured to: … angle information…”.  This appears to not be proper English thus the metes and bound of this claim unknown.
Claim 5 recites the limitation "the terminal" in line 6.  It is not known what terminal this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim. Further, it is not known if recitations of “the terminal”, and “a terminal” introduced in line 10 are the same or not.
Claim 10 recites the limitation "the distance information".  It is not known what distance information this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the angle information".  It is not known what angle information this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the current position".  It is not known what current position this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "a current position".  As claim 18 previously introduced “a current position”, it is not known if these two instances are the same.  In addition, any subsequent recitation of “a current position” is indefinite as to which instance it is referring to.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Allowable Subject Matter
Claims 18-19 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu (US 20120293371) discuss determining location of emitters, including height information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664